Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 02/10/2022.


Allowable Subject Matter


2.	Claims 1-3, and 6-20 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 02/10/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
3.	The totality of each element and/or step in claims 1-3, and 6-20 are not alluded to in the combined art of Vishria and Jammes. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Vishria and Jammes does not teach or suggest "wherein the vendor is to provide at least one of a service or a product to the entity; responsive to detecting the request: determining, by the computing hardware and based on the vendor criteria parameter and at least one of a privacy impact assessment or a security assessment conducted on the vendor with respect to the vendor handling data for the entity, a training requirement associated with a procurement of the vendor; determining, by the computing hardware and based on the user parameter, training data for the user, 
4.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.

Conclusion

6.	Claims 1-3, and 6-20 are patentable.
7.	Claims 4-5 are cancelled.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).